Citation Nr: 0112531	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to April 17, 1995, for 
the grant of service connection for bilateral hammer toe, 
status post excision, distal two-thirds, proximal phalanx, 
fifth and left foot with callosities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel





INTRODUCTION

The veteran had active service from July 1953 to February 
1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  That decision granted service connection for 
bilateral hammer toe, status post excision, distal two-
thirds, proximal phalanx, fifth and left foot with 
callosities, effective April 17, 1995.  

During the appeals process the veteran changed his residence 
to the Republic of the Philippines, therefore, in July 2000, 
the Manila, Republic of the Philippines RO provided him with 
a statement of the case as to his claim for an earlier 
effective date of his service-connected bilateral hammer toe 
disorder claim.  


FINDINGS OF FACT

1. The veteran's original claim for service connection for 
bilateral hammer toe
disorder was received by the RO on April 17, 1995.

2. In a final May 1996 decision, the RO granted service 
connection for bilateral
hammer toe disorder and assigned a 10 percent rating, 
effective April 17, 1995.


CONCLUSION OF LAW

The criteria for an effective date, prior to April 17, 1995, 
for the grant of service connection for the veteran's 
bilateral hammer toe disorder have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in July 2000, which informed him of the evidence 
necessary to substantiate his claim.  The September 2000 
letter provided him with an opportunity to submit additional 
evidence.  The veteran has not made VA aware of the existence 
of any additional documentation that would be helpful to his 
claim.  Thus, the Board finds that VA's duty to provide him 
with notice and assist him with the development of his claim 
has been satisfied, and that the instant claim is ready for 
appellate adjudication. 

Pertinent  Regulations

Effective Dates

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except on the basis of CUE, as provided in 38 
U.S.C.A. 
§ 4004(b) (1982).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Applicable laws and regulations 
further set out that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2).

Analysis

In May 1996, the VA addressed the issue of entitlement to 
service connection for a foot disability.  The benefit sought 
was granted.  In June 1996, the VA issued a letter and 
attached a copy of the rating decision.  He was informed of 
the grant of service connection, the evaluation assigned and 
the effective date of the award.  He was also informed of his 
right to appeal.  He did not appeal and the decision, 
including the elements of the decision became final.  
However, the Board shall address the veteran's argument.

The veteran contends that he is entitled to an effective date 
for service connection for his bilateral hammer toe disorder 
back to the time of his discharge from service.  He argues 
that his symptomatology has been present since that time, 
although he did not seek compensation for this disorder until 
April 1995.

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  The effective date of compensation shall be the 
day following discharge or release if application is received 
within one year from such date of discharge or release.  
38 U.S.C.A. § 5110 (West 1991). 

The assigned effective date was April 17, 1995, the date of 
receipt of the veteran's claim for service connection for his 
bilateral hammer toe disorder.

The veteran is not entitled to a grant of service connection 
effective the date following his discharge from service as 
there is no evidence that he filed a claim for compensation 
benefits for his bilateral hammer toe disorder within one 
year of service discharge.

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his symptoms, dating back to service, have always represented 
his toe disorder.  However, the under the pertinent criteria 
explained, the earliest effective date of his award is the 
date of receipt of his claim, April 17, 1995, which is the 
current effective date.  Thus, the claim for an earlier 
effective date must be denied.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. 
§ 3.400.  See Wells v. Principi, 3 Vet. App. 307 (1992); 
Crawford v. Brown, 5 Vet. App. 33 (1993).



ORDER

Entitlement to an effective date prior to April 17, 1995, for 
the grant of service connection for bilateral hammer toe, 
status post excision, distal two-thirds, proximal phalanx, 
fifth and left foot with callosities is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


